On November 14, 1921, some 20 individuals formed an association for the purpose of engaging in business as brokers and exchange dealers under the name of the Peoples Bank of Walled Lake, Unincorporated, under the provisions of Act No. 160, Pub. Acts 1859, 2 Comp. Laws 1929, §§ 9710-9716. The association carried on a general banking business for a number of years under the direction of a board of trustees. The association was capitalized at $10,000, divided into 100 shares of $100 par value each, all of which was paid in.
On September 27, 1930, plaintiff was appointed receiver. On May 26, 1931, the receiver filed its petition, showing the assets of the company were insufficient to pay claims of depositors by approximately the amount of $59,000, and praying the court to determine the stockholders liable to assessment and authorizing the receiver to institute suit to collect. The personnel of the stock membership had substantially changed before receivership. The stock register was incomplete. There had been assignments of certificates of stock in accordance with the articles of association but no new certificate was filed as provided by 2 Comp. Laws 1929, § 9711. On August 6, 1931, plaintiff, by order of the circuit court, was ordered to bring action in chancery to recover *Page 464 
from the members, or so-called stockholders, of the Peoples Bank of Walled Lake, an amount sufficient to liquidate the obligations of the company, estimated at $65,000.
On. February 1, 1933, the circuit judge entered a decree in favor of the plaintiff, directing payment by defendants of the sum of $70,000 within 30 days. Defendants have appealed.
The statute above quoted provides for filing with the county clerk a certificate in writing to be signed by each and verified by one and makes the parties associating liable as partners so that each one is liable for all the debts of the partnership, but if one pays more than his share he has the right of contribution against the others and there will be but one recovery of the full amount due to the creditors.
The contention is made by defendants that the parties could not be sued collectively and the action was premature.
They were sued collectively to avoid a multiplicity of suits and the suit was not premature because the liability had been ascertained.
The circuit judge filed an able opinion and his decree is affirmed, with costs.
  POTTER, SHARPE, and FEAD, JJ., concurred with WEADOCK, J. *Page 465